     Case 2:18-cv-01246-WBS-AC Document 10 Filed 01/09/19 Page 1 of 5


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   ROBERT STRONG,                          No.   2:18-cv-01246 WBS AC
13                 Plaintiff,

14        v.

15   CITY OF VALLEJO, JARRETT TONN,
     ANDREW BIDOU and DOE VALLEJO
16   POLICE OFFICERS 1-25,

17                 Defendants.

18

19                                ----oo0oo----

20                    STATUS (PRETRIAL SCHEDULING) ORDER

21
                After reviewing the parties’ Joint Status Report
22
     (Docket No. 9), the court hereby vacates the Status (Pretrial
23
     Scheduling) Conference scheduled for January 14, 2019, and makes
24
     the following findings and orders without needing to consult with
25
     the parties any further.
26
     I.   SERVICE OF PROCESS
27
                The named defendants have been served, and no further
28
                                         1
     Case 2:18-cv-01246-WBS-AC Document 10 Filed 01/09/19 Page 2 of 5


1    service is permitted except with leave of court, good cause

2    having been shown under Federal Rule of Civil Procedure 16(b).

3    II.     JOINDER OF PARTIES/AMENDMENTS TO PLEADINGS

4                No further joinder of parties or amendment to pleadings

5    is permitted except with leave of court, good cause having been

6    shown under Federal Rule of Civil Procedure 16(b).         See Johnson

7    v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

8    III. JURISDICTION/VENUE

9                Jurisdiction is predicated upon federal question

10   jurisdiction 28 U.S.C. § 1331.      Plaintiffs’ claims arise under 42

11   U.S.C. § 1983.      Supplemental jurisdiction over plaintiffs’

12   associated state law claims is predicated upon 28 U.S.C. § 1367.

13   Venue is undisputed and is hereby found to be proper.

14   IV.     DISCOVERY

15               The parties agree to serve the initial disclosures

16   required by Federal Rule of Civil Procedure 26(a)(1) by January

17   31, 2019.    They shall timely supplement those disclosures

18   pursuant to Rule 26(e).

19               The parties shall disclose any experts and produce

20   reports in accordance with Federal Rule of Civil Procedure
21   26(a)(2) by no later than December 6, 2019.        With regard to

22   expert testimony intended solely for rebuttal, those experts

23   shall be disclosed and reports produced in accordance with

24   Federal Rule of Civil Procedure 26(a)(2) on or before January 3,

25   2020.

26               All other discovery, including depositions for
27   preservation of testimony, is left open, save and except that it

28   shall be so conducted as to be completed by January 31, 2020.
                                         2
     Case 2:18-cv-01246-WBS-AC Document 10 Filed 01/09/19 Page 3 of 5


1    The word “completed” means that all discovery shall have been

2    conducted so that all depositions have been taken and any

3    disputes relevant to discovery shall have been resolved by

4    appropriate order if necessary and, where discovery has been

5    ordered, the order has been obeyed.        All motions to compel

6    discovery must be noticed on the magistrate judge’s calendar in

7    accordance with the local rules of this court and so that such

8    motions may be heard (and any resulting orders obeyed) not later

9    than January 31, 2020.

10   V.    MOTION HEARING SCHEDULE

11              All motions, except motions for continuances, temporary

12   restraining orders, or other emergency applications, shall be

13   filed on or before March 31, 2020.        All motions shall be noticed

14   for the next available hearing date.        Counsel are cautioned to

15   refer to the local rules regarding the requirements for noticing

16   and opposing such motions on the court’s regularly scheduled law

17   and motion calendar.

18   VI.   FINAL PRETRIAL CONFERENCE

19              The Final Pretrial Conference is set for June 8, 2020

20   at 1:30 p.m. in Courtroom No. 5.        The conference shall be
21   attended by at least one of the attorneys who will conduct the

22   trial for each of the parties and by any unrepresented parties.

23              Counsel for all parties are to be fully prepared for

24   trial at the time of the Pretrial Conference, with no matters

25   remaining to be accomplished except production of witnesses for

26   oral testimony.    Counsel shall file separate pretrial statements,
27   and are referred to Local Rules 281 and 282 relating to the

28   contents of and time for filing those statements.         In addition to
                                         3
     Case 2:18-cv-01246-WBS-AC Document 10 Filed 01/09/19 Page 4 of 5


1    those subjects listed in Local Rule 281(b), the parties are to

2    provide the court with: (1) a plain, concise statement which

3    identifies every non-discovery motion which has been made to the

4    court, and its resolution; (2) a list of the remaining claims as

5    against each defendant; and (3) the estimated number of trial

6    days.

7               In providing the plain, concise statements of

8    undisputed facts and disputed factual issues contemplated by

9    Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

10   that remain at issue, and any remaining affirmatively pled

11   defenses thereto.       If the case is to be tried to a jury, the

12   parties shall also prepare a succinct statement of the case,

13   which is appropriate for the court to read to the jury.

14   VII.    TRIAL SETTING

15              A jury trial is set for August 4, 2020 at 9:00 a.m.

16   The parties estimate that trial will last between three and five

17   days.

18   VIII.   SETTLEMENT CONFERENCE

19              A Settlement Conference will be set at the time of the

20   Pretrial Conference.       All parties should be prepared to advise
21   the court whether they will stipulate to the trial judge acting

22   as settlement judge and waive disqualification by virtue thereof.

23              Counsel are instructed to have a principal with full

24   settlement authority present at the Settlement Conference or to

25   be fully authorized to settle the matter on any terms.             At least

26   seven calendar days before the Settlement Conference counsel for
27   each party shall submit a confidential Settlement Conference

28   Statement for review by the settlement judge.        If the settlement
                                          4
     Case 2:18-cv-01246-WBS-AC Document 10 Filed 01/09/19 Page 5 of 5


1    judge is not the trial judge, the Settlement Conference

2    Statements shall not be filed and will not otherwise be disclosed

3    to the trial judge.

4    IX.   MODIFICATIONS TO SCHEDULING ORDER

5               Any requests to modify the dates or terms of this

6    Scheduling Order, except requests to change the date of the

7    trial, may be heard and decided by the assigned Magistrate Judge.

8    All requests to change the trial date shall be heard and decided

9    only by the undersigned judge.

10   Dated:   January 8, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         5
